Title: To Thomas Jefferson from George W. Erving, 8 March 1804
From: Erving, George W.
To: Jefferson, Thomas


                  
                     Respected Sir
                     London March 8—1804
                  
                  I have deferred the gratification of acknowledgeing the rect of the letter with which you honord me on the 10th of July, only till I shou’d be able to dispatch the remainder of the books for the national library ordered from Mr. Johnson;—I am concerned to find that they coud not have been sooner collected, & even now, that there are some deficiences which you may consider important;—I can assure you however that no attention or assiduity have been wanting:—Inclosed is the Catalogue of the books now sent, the cost of which is £68.2. Stg. leaving ballance of your remittance in my hands £63.1.1 Stg.
                  The letters inclosed in yours for the Earl of Buchan, Sir John Sinclair, & Mr Strickland were immediately forwarded, & the rect of them duly acknowledged; by the two former gentlemen I have been desired to forward to you five letters; the other two letters of the seven herewith inclosed I presume to be from unfortunate Seamen:—I have thought it proper to inform Sir John Sinclair of the mistake made in your address; this he has apologized for by referring to some Erroneous statement lately published in an English newspaper, which as I recollect reported a debate in the time of Washington upon the subject of a presidential title, as tho it had taken place at the present period.
                  Permit me Sir to offer you an individual tribute of congratulation on the perfect success of the late negotiation, & on the now complete & satisfactory acquisition of the Louisiana territory:—All rational & honest men of the present day, & the millions who are hereafter to succeed, must acknowledge with gratitude the immense advantages which have been secured to our country by this measure:—Indeed its immediate effect upon our internal affairs, besides the great & favorable impression which it has given in these countries, & the consequent security which we derive from it in such tempestuous times, reduce the price of the Acquisition to the merest insignificance. As far as I have had opportunities of knowing, I am persuaded that our rights are to be respected by foreign nations in proportion as we are feared, & that by no other measure will they be Estimated:—We have at this time happily acquired a solidity & vigor which place us without the apprehension of their direct operations, the genius of our constitution & the manifest interests of the country will prevent our being Embroiled by any interference in their affairs, & leave us therefore free to cultivate those advantages which nature has so abundantly given; & which must place the United States, at no very distant period, in an attitude to command the most exact respect from all powers.—I have thought it useful to cause the Louisiana documents to be republished here, omitting (to make the pamphlet more saleable) the greater part of the Appendix:—it is satisfactory to observe that all the intelligent part of this community feel & confess the importance of the friendly dispositions of our government.—I forbear to intrude upon you any remarks on the interesting scenes that are here passing, & the awful Events which seem to hang over the European world; the more especially as Mr Monroe will doubtless be very full in his communications.
                  With the most perfect sentiments of respectful attachment I am always Dear Sir very faithy yr obt St
                  
                     George W Erving
                  
                  
                     March 9th Another letter is inclosed received yesterday from the Post office where it has been opened because the packet Postage has not been paid on it by the person who put it in.
                     
                     Your letter to Mr Appleton at Florence was sent Oct. 20 by a Mr Avery of Boston who was to have gone to St Sebastians, but who afterwards went to Paris, from whence he woud forward it.
                  
               